Order entered September 10, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00230-CR
                                      No. 05-18-00231-CR

                          ILONA ELISABETH SCHEEL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F14-76584-W, F14-76585-W

                                            ORDER
       The Court REINSTATES the appeals.

       On August 28, 2018, we abated the appeals and ordered the trial court to make findings

regarding why appellant’s brief had not been filed.         On September 5, 2018, we received

appellant’s brief, along with a motion to extend the time to file the brief. Therefore, in the

interest of expediting the appeals, we VACATE the August 28, 2018 order requiring findings.

       WE GRANT appellant’s September 5, 2018 motion to extend the time for filing

appellant’s brief and ORDER appellant’s brief filed as of the date of this order.

                                                      /s/    LANA MYERS
                                                             JUSTICE